
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.61


INCENTIVE STOCK OPTION
TERMS AND CONDITIONS


DATE OF GRANT: SEPTEMBER 26, 2006

As a participant in the 2003 Long-Term Incentive Plan (the Plan), you will be
able to purchase shares of Common Stock of Fortune Brands, Inc. (Fortune).

The date of grant, the maximum number of shares the option entitles you to
purchase, the option price per share and the date or dates on which the option
will ordinarily first be exercisable are identified in the electronic, on-line
grant acceptance process administered by the Plan's third party administrator
(the Stock Plans Administrator). The option is intended (but not guaranteed) to
be an incentive stock option within the meaning of Section 422 of the Internal
Revenue Code.

        1.    Exercise.

        (a)    Except as provided in this paragraph 1 and paragraphs 3, 4, 5
and 9, the option shall be exercisable exercisable in three annual installments
with one-third of the shares covered by the grant becoming first exercisable on
the first anniversary of the date of grant and an additional one-third becoming
first exercisable on each of the second and third anniversaries, respectively,
and ending seven years from the date of grant (its expiration date). During this
period, the option is exercisable in whole or in part from time to time.

        (b)    The option shall not become exercisable unless you remain
employed by Fortune or one of its subsidiaries for one year from the date of
grant, except in the event of your death and except as provided in paragraph 9.

        2.    Transferability of Option.    The option shall not be transferable
by you other than in the event of your death, except that it may be transferred
pursuant to an approved domestic relations order. During your lifetime the
option shall be exercisable only by you unless it has been transferred pursuant
to an approved domestic relations order, in which case it may be exercisable
only by the transferee. With respect to any transfer pursuant to a domestic
relations order, such order must be approved in writing by the committee of the
Board of Directors of Fortune administering the Plan (the Committee), or the
Secretary of the Committee.

        3.    Death.    If your employment by Fortune or an entity in which
Fortune has an equity interest terminates by reason of your death, the option
may immediately be exercised in full and shall continue to be exercisable in
full for three years after death or until its expiration date, whichever is
earlier, provided that the option may be exercised within one year from the date
of your death even if this one-year period extends beyond the expiration date.

        4.    Retirement; Disability.    If your employment by Fortune or an
entity in which Fortune has an equity interest terminates by reason of
disability or Retirement (as defined below), provided that you have remained in
the employ of Fortune or an entity in which Fortune has an equity interest for
one year from the date of grant, the option shall become immediately exercisable
in full and shall continue to be exercisable in full for three years after your
employment terminates or until its expiration date, whichever is earlier. For
purposes of this paragraph, Retirement means either (a) termination of
employment on or after attaining age 55 and completion of at least five years of
service with Fortune or an entity in which Fortune has an equity interest,
provided that Retirement shall not include termination of employment by reason
of failure to maintain work performance standards, violation of company policies
or dishonesty or other misconduct prejudicial to the company, or (b) retirement
under Section 3(b) of the Fortune Brands, Inc. Supplemental Plan.

        5.    Termination of Employment.    If your employment by Fortune or an
entity in which Fortune has an equity interest terminates other than in the
circumstances referred to in paragraphs 3 and 4, any portion of the option that
is not yet exercisable shall not thereafter become exercisable and any portion
of the option that is exercisable shall terminate and cease to be exercisable
three months from the date of your termination from employment, except as
otherwise provided in paragraph 9; provided that in no event shall the option be
exercisable after the expiration of seven years from the date of grant. For the
purpose of these terms and conditions, your employment by an entity in which
Fortune has an equity interest shall be considered terminated on the date on
which Fortune sells or otherwise divests its equity interest in your employer.

--------------------------------------------------------------------------------




        6.    Stock Exchange Listing.    Fortune is not obligated to deliver any
shares until they have been listed on each stock exchange on which Fortune's
common stock is listed and until Fortune is satisfied that all applicable laws
and regulations have been met. Fortune agrees to use its best efforts to list
the shares and meet all legal requirements so that the shares can be delivered.
No fractional shares will be delivered.

        7.    Transfer of Employment; Leave of Absence.    For the purposes of
your option, (a) if you transfer between Fortune and an entity in which Fortune
has an equity interest or from one entity in which Fortune has an equity
interest to another entity in which Fortune has an equity interest, without an
intervening period, it will not be considered a termination of employment, and
(b) any leave of absence granted in writing will not constitute an interruption
in your employment.

        8.    Adjustments.

        (a)    In the event of any merger, consolidation, stock or other
non-cash dividend, extraordinary cash dividend, split-up, spin-off, combination
or exchange of shares, reorganization or recapitalization or change in
capitalization, or any other similar corporate event, the number and kind of
shares that are subject to the option and the option price per share immediately
prior to such event may be proportionately and appropriately adjusted, without
increase or decrease in the aggregate option price.

        (b)    The determination of the Committee as to the terms of any
adjustment is binding and conclusive upon you and any other person who is
entitled to exercise the option.

        9.    Change in Control of Fortune.

        (a)    In the event of a Change in Control (as defined in the attached
Plan), your option, if it is not then immediately exercisable in full and
provided that it has not expired, shall become immediately exercisable in full
and shall remain exercisable in full. In addition, under certain circumstances
as described in Section 12(b) of the attached Plan, you may have the right to
receive cash instead of exercising your option. This right, called a Limited
Right, may be automatically exercised under certain circumstances described in
the attached Plan. You will be informed of any Change in Control.

        (b)    Notwithstanding paragraphs 1(b), 3, 4 and 5, the provisions of
this paragraph 9(b) will be applicable in the event of a termination of your
employment during the 60-day period following a Change in Control. Your option
shall not terminate or cease to be exercisable as a result of the termination of
your employment during this period, but shall be exercisable in full throughout
it; provided, however, that in no event shall your option be exercisable after
seven years from its date of grant (except in the event of death as provided in
paragraph 3 above). However, in the event that on the date of termination you
have not held your option for more than six (6) months, the preceding sentence
shall apply only if your employment has been terminated other than for just
cause (as defined below) or you have voluntarily terminated your employment for
certain reasons: (i) because you in good faith believe that as a result of the
Change in Control you are unable effectively to discharge your duties or the
duties of the position you occupied immediately prior to the Change in Control,
or (ii) because of a reduction in your aggregate compensation or in your
aggregate benefits below that in effect immediately prior to the Change in
Control. For purposes of this paragraph, termination shall be for "just cause"
only if it is based on fraud, misappropriation or embezzlement on your part
which results in a final conviction of a felony. Nothing in this paragraph 9(b)
limits any rights otherwise provided in the event of your death, disability or
Retirement (as defined in paragraph 4 above), or your right to exercise your
option following a termination of employment as provided in paragraph 5.

        10.    Stockholder Rights.    Neither you nor any other person shall
have any rights of a stockholder as to shares under the option until, after
proper exercise of the option, such shares shall have been recorded on Fortune's
official stockholder records as having been issued or transferred.

        11.    Notice of Exercise.    Subject to these terms and conditions, the
option may be exercised either electronically through the on-line process
administered by the Stock Plans Administrator or by telephone via a Stock Plans
Administrator customer service representative or an automated telephone system.
When providing notice of exercise, you must indicate the number of shares as to
which the option is being exercised. If notice of exercise is not given to the
Stock Plans Administrator (or other person or entity designated by Fortune), by
the applicable expiration date specified in paragraphs 3, 4, 5 and 9, the notice
will be deemed null and void and of

2

--------------------------------------------------------------------------------




no effect. If notice of exercise of the option is given by a person other than
you, Fortune may require as a condition to exercising the option that
appropriate proof of the right of such person to exercise the option be
submitted to Fortune. Certificates for any shares purchased upon exercise will
be issued and delivered as soon as practicable.

        12.    Exercise of Limited Right.    In the event a Limited Right
referred to in paragraph 9 becomes exercisable, it shall be exercised in whole
or in part by giving notice of such exercise, in the manner described in
paragraph 11, to the Stock Plans Administrator (or other person or entity
designated by Fortune). No written notice is required if the Limited Right is
automatically exercised as provided in Section 12(b) of the attached Plan. The
exercise will be effective as of the date of exercise, but not earlier than the
date notice is actually provided to the Stock Plans Administrator in the manner
described in paragraph 11. The notice must be actually received by the Stock
Plans Administrator by no later than the close of business on the last day of
the applicable Limited Right Exercise Period, as defined in the attached Plan
(or the date the related option expires, whichever is earlier).

        13.    Payment of Option Price.    Except for a "cashless exercise"
described below, payment in full of the option price must be received by the
Stock Plans Administrator by the date of exercise. You may pay the option price
for shares (i) in cash, (ii) by the delivery of shares of Fortune Common Stock
that have been held by you for at least one year and that have a total market
value equal to the option price, or (iii) by a combination of cash and such
shares that have been held by you for a period of at least one year and that
have a total market value which, together with such cash, equals the option
price. The "market value" of shares or per share of Fortune Common Stock as of
any date means the value determined by reference to the closing price of a share
of Fortune Common Stock as finally reported on the New York Stock Exchange for
the trading day next preceding such date. You may also pay the option price from
the proceeds of the sale of shares covered by the option, called a cashless
exercise, to the extent permitted under the "cashless exercise" process approved
by the Committee.

        14.    Tax Withholding.    You agree to notify the Stock Plans
Administrator in the event the shares acquired by you upon exercise of any
portion of your option are sold or otherwise disposed of within one year from
the date of exercise. If and to the extent Federal income tax withholding
(and state and local income tax withholding, if applicable) may be required by
the Company in respect of taxes on income realized by you upon or after exercise
of any portion of the option, or upon disposition of the shares acquired
thereby, the Company may withhold such required amounts from your future
paychecks or may require that you deliver to the Company the amounts to be
withheld. In addition, you may pay the minimum required Federal income tax
withholding (and state and local income tax withholding, if applicable) by
electing either to have the Company withhold a portion of the shares of Common
Stock otherwise issuable upon exercise of the option, or to deliver other shares
of Common Stock owned by you, in either case having a fair market value (on the
date that the withholding amount is to be determined) of the minimum amount
required to be withheld, provided that the election shall be irrevocable and
shall be subject to such rules as the Committee may adopt. You may also arrange
to have any tax (or taxes) paid directly to the Company on your behalf from the
proceeds of the sale of Common Stock to the extent provided in the notice of
exercise referred to in paragraph 11.

3

--------------------------------------------------------------------------------





QuickLinks


INCENTIVE STOCK OPTION TERMS AND CONDITIONS
